DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  For example, the drawings do not make explicit the structure needed for beamforming or the difference between range beam map and range Doppler beam map.  The drawings would be easier to deceiver if there was provided at least some text corresponding to at least the claimed features or at least important claimed features.  Therefore, the claimed structures must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Not one label or nomenclature was provided in any of the drawings thus providing little practical value.  The plots of Figs. 6 – 7 do not have a title and does not label either axes.   Typically, plots have a title and a label for each axis.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pre-processing module in claims 8 and 16.
The Examiner has researched literature on radar including Merril Skolnik’s Radar Handbook and has determined that terms such as device, thing, module, unit, etc. are not terms of art that relate to any particular radar circuit and are thus generic placeholders or nonce terms.  
Neither the modifier “pre-processing” nor the functional language “performs analog to digital conversion, range fast Fourier transform, FFT, Doppler FFT and beamforming process” does not denote structure but rather describes function.  
The Examiner notes that circuits such as computers, analog-to-digital converters, phase shifters and time delay lines and antenna elements are not typically considered to be within the same circuitry.  The Examiner searched the drawings for circuits but did not find any relevant text.  The Examiner performed a cursory review of the specification but did not find any structure that would encompass all of the functions of pre-processing module as claimed.  The burden is now on Applicant to prove otherwise.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written disclosure does not provide for structure that would encompass all of the functions of pre-processing module as claimed.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to what the difference is between a range beam map and a range-Doppler-beam map.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claims are indefinite.  
Regarding claims 8 and 16, claim limitation “pre-processing module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written disclosure does not provide for structure that would encompass all of the functions of pre-processing module as claimed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being obvious over Walter (DE 102018000880B3) in view of Miles (GB 2521259).
As to claims 1, 9 and 17, Walter teaches a vehicle (Figs. 4 - 5) comprising: at least one radar located on the vehicle (Id. item 10); and at least one processor in operable communication with the at least one radar (Fig. 1 item 15), the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to: 
receive a set of range-Doppler-beam, RDB, maps from the at least one radar located on a vehicle (Page 2 “In a first step, a Range Doppler Map is calculated from which maxima are extracted.” see also Page 4 “go to any point of the range Doppler map … a complete azimuth and elevation map, e.g. beamforming.”); 
perform an optimization process  (Page 7 “with moving targets a certain relative speed to the radar 10 exhibit), 
wherein the optimization process includes iteratively (Page 2 “training”): 
spatially registering the set of RDB maps based on the current estimate of vehicle velocity (Page 6 “complete range Doppler maps … by means of beamforming”); and
 (Id.  see also Page 7 “error movement 3 can be easily translated and rotated in 4 illustrated map of the environment 19” see also Page 4 “go to any point of the range Doppler map … a complete azimuth and elevation map, e.g. beamforming.  For each distance and at each relative speed, therefore, a spherical surface with target objects located thereon is obtained.”); 
output an optimized estimate of vehicle velocity from the optimization process  (Page 7 “with moving targets a certain relative speed to the radar 10 exhibit); and 
control the vehicle based at least in part on the optimized estimate of vehicle velocity (Page 2 “ACC”).
Although Walter teaches an “evaluation device is designed to simulate movement of the road vehicle by a coordinate transformation of this map of the surroundings (bottom of Page 2)”, Walter does not teach optimization of a correlation score.  Walter’s makes use of simulation as part of the neural network algorithm to determine distance and speed of targets (Page 7).  The maps in Walters are also based on targets determined by “beamforming and tracked over time (Page 2).”  Thus, there is a need for improving estimates of target velocities in order to correctly map the locations/distance of targets which is affected by velocity.  
In same field of endeavor, Miles teaches “Estimation a rotation and translation of the second spatial power spectral density to obtain highest correlation with first power spectral density (Fig. 9 step 998).”  Also note that the power spectral densities are that of a range Doppler matrix/maps as taught in Fig. 8 items 884 and 886.  
In view of the teachings of Miles, it would have been obvious to a person having ordinary skill in the art at the time of filing to combine the range Doppler maps tracked over time as taught by Walter in order to better align, via correlation, the targets based on distance and Doppler thereby improving both distance and velocity measurements and also improving signal-to-noise because correlation is well-known for improving signal-to-noise.  
As to claims 2, 10 and 18, Walter in view of Miles teaches the vehicle of Claims 1, 9 & 17, wherein the set of RDB maps include RDB maps from a plurality of radars located at different positions and/or orientations with respect to the vehicle (Walter Fig. 1 item 12).
As to claims 3, 11 and 19, Walter in view of Miles teaches the vehicle of Claims 1, 9 & 17, wherein the set of RDB maps include a current and/or a previous frames from one or more radars (Walter “tracked over time” as cited on Page 2 in claim 1).
As to claims 4, 12 and 20, Walter in view of Miles teaches the vehicle of Claim 1, 9 & 17, wherein spatially registering the set of RDB maps includes rotating an azimuth angle of the set of RDB maps to a local coordinate system based on the current estimate of vehicle velocity (Page 3 “rotation of the surrounding map by means of a change in azimuth and/or elevation angle.”.
As to claims 5 and 13, Walter in view of Miles teaches the vehicle of Claims 1 & 9, wherein spatially registering the set of RDB maps includes, for each of the RDB maps, virtually rotating the at least one radar according to a Doppler based azimuth angle, thereby transforming range Doppler maps of the RDB maps, the Doppler based azimuth angle determined based on Doppler data and the current estimate of vehicle velocity, and virtually rotating the at least one radar according to a second azimuth angle, the second azimuth angle determined based on radar orientation information for the at least one radar relative to a local coordinate frame of the vehicle, thereby transforming range beam maps of the RDB maps and multiplying the transformed range Doppler maps and the transformed range beam maps to provide azimuth rotated RDB maps, wherein the azimuth rotated RDB maps form a basis for determining the spatially registered set of RDB maps (As best understood, see Page 4 “go to any point of the range Doppler map … a complete azimuth and elevation map, e.g. beamforming.  For each distance and at each relative speed, therefore, a spherical surface with target objects located thereon is obtained.”).
As to claims 6 and 14, Walter in view of Miles teaches the vehicle of Claim 9, wherein the set of RDB maps includes a current and previous frame, wherein spatially registering the set of RDB maps includes correcting for vehicle movement between the current and previous frames based on the current estimate of vehicle velocity and the frame rate (Walter Page 7 “This error movement 3 can be easily translated and rotated in 4 illustrated map of environment 19 to be obtained.”  See also  Page 7 “weighting factors to optimize.”  This optimization corrects for the error movement.  See also Page 7 “during a journey along target positions 4 taken pictures of a radar.”  Pictures would correspond to a frame rate.).
As to claims 7 and 15, Walter in view of Miles teaches the vehicle of Claim 9, wherein the optimization process utilizes an optimization algorithm (Walter Page 7 neural networks).
As to claims 8 and 16, Walter in view of Miles teaches the vehicle of Claim 9, wherein the set of RDB maps are received from a pre-processing module that performs analog to digital conversion, range fast Fourier transform, FFT, Doppler FFT and beamforming processes (Range Doppler maps and beamforming have previously been discussed.  Range Doppler maps are known in the art as being based on an FFT across the range dimension and second FFT across the Doppler/velocity dimension, one of which is referred to slow time and the other fast time.  Range Doppler data and FFT data are digital thus necessarily required an analog-to-digital convertor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648